 

 

 

 

Case 1:20-mj-00100-RMM Document9 Filed 06/10/20 Page 1 of 1
Government UNITED STATES OF AMERICA
Plaintiff vs. Civil/Criminal No. 20-100M-01
Defendant L_ DOMINIQUE MALIK MAXEY
Joint [ ]
Court [|
EXHIBIT DESCRIPTION OF EXHIBITS MARKED RECEIVED WITNESS EXHIBITS
NUMBER FOR I.D. IN SENT INTO
EVIDENCE JURY .
(date & time)
Pictures of SunTrust Bank ATM after it had Kevin Moore

1 been destroyed

6/10/20

6/10/20

 

Picture of front door and shattered window
2 of SunTrust Bank

 

Still pictures of surveillance video

3-8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
